Citation Nr: 1625779	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the Veteran's Marine Corps Reserve service constitutes a bar to payment of VA disability compensation benefits for the period ending on or about January 10, 1996.

2.  Entitlement to service connection for thoracolumbar degenerative disc disease (DDD) with left lower extremity radiculopathy and symptoms of right lower extremity radiation without sensory-neuro deficits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to March 1990, and from January 1991 to April 1991.  The Veteran also served in the Marine Corps Reserve from November 1988 until on or about January 10, 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a back disability.  This matter also comes on appeal from a January 2010 administrative decision that found the Veteran's character of discharge from the United States Marine Corps Reserve was a bar to payment of VA disability compensation benefits for the period ending on or about January 10, 1996.

The Veteran testified from St. Petersburg, Florida, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).
 

FINDINGS OF FACT

1.  The Veterans period of Marine Corps Reserve service ending on or about January 10, 1996 was under other than honorable conditions.

2.  The Veteran was not insane at any time during service.

3.  The combination of offenses committed by the Veteran, including multiple episodes of missing Reserve drills, constitutes willful and persistent misconduct.

4.  The Veteran's currently diagnosed disability of thoracolumbar DDD with left lower extremity radiculopathy and symptoms of right lower extremity radiation without sensory-neuro deficits is a direct result of a motor vehicle accident in August 1993 during Reserve service.

5.  The Veteran did not sustain a back injury during any other period of active service, Active Duty for Training (ACDUTRA), and/or Inactive Duty for Training (INACDUTRA).


CONCLUSIONS OF LAW

1.  The character of the Veteran's Marine Corps Reserve service is a bar to benefits administered by VA for the period ending on or about January 10, 1996.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5303, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.203, 3.354 (2015).

2.  The criteria for service connection for thoracolumbar DDD with left lower extremity radiculopathy and symptoms of right lower extremity radiation without sensory-neuro deficits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Where the issue involves the character of discharge, as in this case, VCAA notice must also inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).

In July 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  Subsequently, in November 2009, VA issued the Veteran VCAA notice concerning character of service, what actions needed to be undertaken, and how VA would assist in developing the claim.  These notices was issued to the Veteran prior to the issuance of the relevant rating and administrative decisions from which this appeal arises.  Further, the issues was readjudicated in a February 2013 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  Specifically, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA examination reports and/or opinion statements, and lay statements.  The Veteran also received an adequate VA spinal examination in May 2010.

The Board adds that general due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2015).  The appellant was provided ample opportunity to present evidence and argument in support of the claims, and he has in fact done so.  Further, in April 2016, the Veteran was afforded the opportunity to present testimony and evidence before the undersigned Veterans Law Judge at a Board videoconference hearing.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, as to the back/spinal disability issue on appeal, because the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Character of Discharge

This appeal arose in connection with the Veteran's application for VA compensation and pension benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 
38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  
38 C.F.R. § 3.13(b).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, as applicable here, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id. 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his or her normal method of behavior; or 
(2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he or she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he or she resides. 38 C.F.R. 
§ 3.354(a).

As noted above, the Veteran had active service from August 1989 to March 1990, and from January 1991 to April 1991.  The relevant DD Form 214s reflect that the Veteran separated from service under honorable conditions during these periods of time, and the Veteran's character of service for these periods is not at issue.  Having determined that an other than honorable discharge applies to the Veteran's Marine Corps Reserve service for the period ending on or about January 10, 1996, the Board must determine if this characterization of the service is a bar to VA benefits for the relevant period ending on or about January 10, 1996, exclusive of health care benefits of Chapter 17, United States Code. 38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.  After review of all the evidence of record, the Board finds that the Veteran's character of discharge from the Marine Corps Reserve is under dishonorable conditions for VA purposes for the relevant period ending on or about January 10, 1996; therefore, the Veteran is barred from entitlement to VA benefits, including compensation benefits, for the relevant period ending on or about January 10, 1996.

The relevant facts are as follows.  The Veteran joined the Marine Corps Reserves in November 1988, and had two period of active service.  Upon separating from active duty in April 1991, the Veteran was released back into the Marine Corps Reserves.  On or about March 22, 1990, the Veteran was counseled as to the responsibilities for participating in the Marine Corps Reserves upon discharge from active duty.  The Veteran acknowledged these responsibilities with a signature.

Service personnel records reflect that the Veteran was counseled on December 6, 1992, and February 5, 1995, for missing Reserve drills on December 5, 1992, August 13, 1994, August 14, 1994, November 5, 1994, January 7, 1995, and January 8, 1995.  In each instance the Veteran acknowledged receiving such counseling with a signature.  On March 4, 1995, the Veteran was administratively reduced to Private First Class due to excessive unauthorized absences.  Subsequently, on August 5, 1995, September 10, 1995, October 10, 1995, November 4, 1995, December 2, 1995, and January 6, 1996, the Veteran acknowledged by signature not being recommended for promotion due to unauthorized absences.  Per a January 10, 1996 memo, the Veteran was administratively discharged from the Marine Corps Reserves on or about January 10, 1996, under other than honorable conditions, due to failure to participate.

In November 2009, the Veteran submitted an Application for the Review of Discharge from the Armed Forces of the United States.  Per the application, the Veteran advanced being unaware of the implications of missing drills.  Further, the Veteran argued that the other than honorable discharge was due to "only two incidents of missing drill weekends."  The Board notes that the service personnel records, signed by the Veteran, directly contradict these statements.  Per the relevant service personnel records, via signature, the Veteran conveyed understanding that he had missed at least six drill days, and that failure to resolve these missed drills could result in corrective actions ranging from administrative reduction in rank to administrative separation proceedings for unsatisfactory participation.

In subsequent December 2009 statements, the Veteran indicated missing these drills due to the in-service motor vehicle accident and resulting back disability that will be addressed below.  Per the Veteran's testimony at the April 2016 Board videoconference hearing, the Veteran appears to no longer endorse this argument; however, the Board has considered this argument nonetheless.  The evidence of record reflects that the Veteran was involved in a motor vehicle accident in August 1993 during Reserve training.  Per the Veteran's service personnel records, the Veteran first missed drill training on December 5, 1992, prior to the accident.  Further, the next noted missed drill was on August 13, 1994, approximately one year after the accident.  As such it appears the accident had little, if any, effect on the Veteran's drill attendance.  

VA received a letter dated June 2010 from the Veteran's father.  Per the letter, the Veteran received guardianship of his younger brother for the period from 1993 to 1995.  The younger brother was a troubled child who had been acting out since the parents' divorce, and the younger brother often wound up in counseling homes and half-way houses.  The father advanced that the responsibility of caring for the younger brother put a noticeable strain on the Veteran's academic performance, military commitments, and quality of life.  Subsequently, VA received criminal and juvenile records supporting the contention that the Veteran's younger brother was a troubled child.

The Veteran received a Board videoconference hearing in April 2016.  Per the Veteran's representative and the Veteran's testimony, the Veteran was 22 years of age when he took in his 16 year old younger brother.  The Veteran took in the younger brother as neither their mother nor their father were able to care for their multiple siblings.  The younger brother had been in and out of the juvenile court system.  This put a great amount of stress on the Veteran, who had been doing well in both school and the military prior to taking on this responsibility in 1993.  The Board notes that this statement is contradicted by the service personnel records that first show the Veteran receiving counseling for missing a drill on December 5, 1992.

The Veteran testified that, had he never taken in the younger brother, he would have finished college a year earlier and maintained attendance at the Reserve Center; however, it was also speculated that the younger brother would have wound up in prison without the Veteran's help.  When asked if the number of drills missed was at issue, the Veteran's representative responded that the only relevant issue here was the reason for the Veteran missing the drills, specifically, the Veteran's care for the younger brother.  

Next, the Veteran was asked what he told to his command concerning the reason for the missed drills.  The Veteran did not testify to informing command about the family situation with his brother.  Rather, the Veteran merely testified that the Reserve center was nearly 50 miles from where he and the younger brother lived, and that he attempted to make up missed drills. 

The Board sympathizes with the Veteran; however, while it is admirable that the Veteran took in his younger brother with behavioral issues, the Board must still find that the Veteran's conduct in the Marine Corps Reserve constituted willful and persistent misconduct.  As discussed above, the Veteran was counseled on December 6, 1992 after missing drills on December 5, 1992.  The Veteran signed a statement indicating that he was counseled that failure to resolve these missed drills could result in corrective actions ranging from administrative reduction in rank to administrative separation proceedings for unsatisfactory participation.  The Board notes that this was prior to either the Veteran taking in his younger brother and/or the motor vehicle accident.

The evidence of record, including the Veteran's own testimony, indicates that the Veteran deliberately and/or intentionally missed drills on five other occasions with the knowledge of the probable consequences, that is, the Veteran willfully and persistently missed these drill sessions.  That the Veteran missed these sessions due to problems caused by assuming the responsibility to care for his younger brother does not take away from the fact the Veteran deliberately chose to miss the drills, especially considering that the Veteran had previously been counseled on the consequences for failing to attend the drills.

The Board further finds that the Veteran missing multiple Reserve drills cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), which dealt with issues of a veteran being absent without leave (AWOL), held that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense."  By missing Reserve drills, much like an individual going AWOL, the Veteran was precluded from completing required Reserve performance, which, per Stringham, is not a minor offense.

Based on the above, the Board finds that the Veteran's multiple missed Reserve drills constituted persistent and willful misconduct.  The Veteran has not alleged, and the evidence does not show, that he was insane at the time that he missed the Reserve drills from 1992 to 1995; therefore, the character of the Veteran's Marine Corps Reserve service for the period ending on or about January 10, 1996 is under dishonorable conditions for VA purposes, and the character of the discharge is a bar to his receipt of VA benefits for that time period.  38 U.S.C.A. § 5303; 38 C.F.R. 
§§ 3.12, 3.13, 3.354.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit)has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the 

evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Throughout the course of this appeal, the Veteran has advanced injuring the back while in a motor vehicle accident during Marine Corps Reserve service.  An April 1994 service personnel record reflects that in August 1993 the Veteran was involved in a motor vehicle accident in which a fellow service member he was training flipped over the motor vehicle.  Service treatment records convey that the 

Veteran was subsequently treated for back pain.  Per a May 2010 VA spinal examination report, the Veteran was diagnosed with thoracolumbar DDD with left lower extremity radiculopathy and symptoms of right lower extremity radiation without sensory-neuro deficits.  Further, the VA examiner opined that the currently diagnosed back/spinal disability was caused by the motor vehicle accident during Reserve service.

Unfortunately, for the reasons discussed above, the Veteran is barred from receiving VA benefits for a disability caused by an event, injury, or disease stemming from the Veteran's Marine Corps Reserve service for the period ending on or about January 10, 1996, a period which includes the August 1993 motor vehicle accident.  The Board has considered whether there may be any other event, injury, or disease during any other period of active service, ACDUTRA, and/or INACDUTRA.  Service treatment records do not reflect any other event, injury, or disease during any other period of active service, ACDUTRA, and/or INACDUTRA.  Further, the Veteran has not advanced, including during testimony at the April 2016 Board videoconference hearing, that there was any other relevant back/spinal injury during any other period of active service, ACDUTRA, and/or INACDUTRA.  As such, the Board finds that there is no other event, injury, or disease during any other period of active service, ACDUTRA, and/or INACDUTRA, to which the currently diagnosed back/spinal disability may be related.

The Veteran's currently diagnosed back/spinal disability is related to the August 1993 motor vehicle accident that occurred during Marine Corps Reserve service.  As discussed above, the accident was during the relevant period of Reserve service ending on or about January 10, 1996, from which the Veteran has been barred from receiving VA benefits.  There is no other event, accident, or disease during any other period of active service, ACDUTRA, and/or INACDUTRA that may have caused the currently diagnosed back/spinal disability.  As such, the issue of service connection for thoracolumbar DDD with left lower extremity radiculopathy and 

symptoms of right lower extremity radiation without sensory-neuro deficits must be denied based on a lack of entitlement under the law pursuant to 38 C.F.R. § 3.12.  See Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

The character of the Veteran's discharge from the Marne Corps Reserve for the period ending on or about January 10, 1996 is a bar to the receipt of VA benefits for that period.

Service connection for thoracolumbar DDD with left lower extremity radiculopathy and symptoms of right lower extremity radiation without sensory-neuro deficits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


